               Case 3:20-cv-00685-VC Document 41 Filed 05/20/20 Page 1 of 17



1    LOUIS A. LEONE, ESQ. (SBN: 099874)
     CLAUDIA LEED, ESQ. (SBN: 122676)
2
     LEONE & ALBERTS
3    A Professional Corporation
     1390 Willow Pass Road, Suite 700
4    Concord, CA 94520
5
     Telephone: (925) 974-8600
     Facsimile: (925) 974-8601
6    Email: lleone@leonealberts.com
            cleed@leonealberts.com
7

8
     Attorneys for Defendants
     OAKLAND UNIFIED SCHOOL DISTRICT, JEFF GODOWN,
9    DONALD PERRIER, JOJO MERCADO, PETER PHAM,
     JAMES FORTUNE, RONEIL SINGH and JABARI SCOTT
10
                                   UNITED STATES DISTRICT COURT
11
                                NORTHERN DISTRICT OF CALIFORNIA
12
     SARU JAYARAMAN, STEPHEN YOUNG, Case No.: 3:20-CV-00685-VC
13
     MARTIN BOYDEN, ZACH NORRIS,
14   DEIRDRE SNYDER, MIKE LOUDEN, AMY DEFENDANTS OAKLAND UNIFIED
     HARAYAMA, and ERIC PETTENGILL,    SCHOOL DISTRICT, JEFF GODOWN,
15                                     DONALD PERRIER, JOJO MERCADO,
16
               Plaintiffs,             PETER PHAM, JAMES FORTUNE,
                                       RONEIL SINGH and JABARI SCOTT’S
17        vs.                          ANSWER TO PLAINTIFFS’ SECOND
                                       AMENDED COMPLAINT
18   OAKLAND UNIFIED SCHOOL DISTRICT;
19
     JEFF GODOWN, POLICE CHIEF;        [JURY TRIAL DEMANDED]
     DONALD PERRIER, POLICE SERGEANT;
20   JOJO MERCADO, PETER PHAM, JAMES
     FORTUNE, RONEIL SINGH, and JABARI
21
     SCOTT,
22
                   Defendants.
23           Defendants Oakland Unified School District, CHIEF JEFF GODOWN, POLICE
24   SERGEANT DONALD PERRIER, OFFICER JOJO MERCADO, OFFICER PETER
25   PHAM, OFFICER JAMES FORTUNE, OFFICER RONEIL SINGH AND SCHOOL
26   SECURITY OFFICER JABARI SCOTT (hereinafter collectively referred to as
27   “Defendants”) hereby answer Plaintiffs’ Second Amended Complaint. Except as
28   expressly admitted, the Defendants deny each and every allegations set forth in


                                                        1
     _________________________________________________________________________________________________________
      DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND                                CASE NO. 3:20-CV-00685-VC
      AMENDED COMPLAINT
                  Case 3:20-cv-00685-VC Document 41 Filed 05/20/20 Page 2 of 17



1    Plaintiffs’ Second Amended Complaint. Defendants specifically deny they violated
2    the Plaintiffs’ civil, common law, and/or statutory rights under state and/or federal law.
3           DEFENDANTS’ ANSWER TO PLAINTIFFS’ PRELIMINARY STATEMENT
4            1.       Answering paragraph 1 of Plaintiffs’ Second Amended Complaint,
5    Defendants admit only that HARUYAMA and PETTENGILL were employees of the
6    District at the time of the incidents subject to this litigation. Defendants further admit
7    that SNYDER was a former employee of the District. Defendants admit that the
8    remaining Plaintiffs have or have had children enrolled in the District.
9            2.       Answering paragraph 2 of Plaintiffs’ Second Amended Complaint,
10   Defendants are without sufficient information and belief as to the alleged purpose of the
11   Plaintiffs for attending the October 23, 2019 meeting and on such basis the allegations
12   are denied.
13           3.       Answering paragraph 3 of Plaintiffs’ Second Amended Complaint,
14   Defendants admit only that some individuals expressed concerns regarding the
15   proposal to merge Frick Impact Academy and the Oakland School of Language on
16   Frick’s campus and to merge Kaiser Elementary and Sankofa Elementary on Sankofa’s
17   campus. Defendants deny the balance of the allegations in paragraph 2. Contrary to
18   the Plaintiffs’ allegations, the District engaged in an extensive, publically vetted and
19   transparent process soliciting input from the public regarding these proposals before the
20   plan was approved by the school board.
21           4.       Answering paragraph 4 of Plaintiffs’ Second Amended Complaint,
22   Defendants deny that the Plaintiffs engaged in peaceful civil disobedience at the
23   October 23, 2019 meeting. Rather, the Plaintiffs breached a barricade line installed to
24   protect the school board members and staff while allowing the public to engage in public
25   discourse at the meeting. Plaintiffs disobeyed lawful orders to stay on the public side of
26   the barricades, attempted to and in many instances stormed the dais where board
27   members and staff were conducting a public meeting and forced the board members
28   and District staff to retreat to a secure area to ensure their physical safety. Contrary to


                                                        2
     _________________________________________________________________________________________________________
      DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND                                CASE NO. 3:20-CV-00685-VC
      AMENDED COMPLAINT
                  Case 3:20-cv-00685-VC Document 41 Filed 05/20/20 Page 3 of 17



1    the Plaintiffs’ allegations, the District engaged in an extensive, publically vetted and
2    transparent process soliciting input from the public regarding these proposals before the
3    plan was approved by the school board.
4            5.       Answering paragraph 5 of Plaintiffs’ Second Amended Complaint,
5    Defendants deny the allegations contained therein.
6           DEFENDANTS’ ANSWER TO PLAINTIFFS’ ALLEGATIONS REGARDING
                            JURISDICTION AND VENUE
7

8            6.       Answering paragraph 6 of Plaintiffs’ Second Amended Complaint,

9    Defendants allege that Plaintiffs merely assert legal conclusions as opposed to

10   statements of fact and on that basis the allegations are denied.

11           7.       Answering paragraph 7 of Plaintiffs’ Second Amended Complaint,
12   Defendants allege that Plaintiffs merely assert legal conclusions as opposed to

13   statements of fact and on that basis the allegations are denied.

14           8.       Answering paragraph 8 of Plaintiffs’ Second Amended Complaint,

15   Defendants allege that Plaintiffs merely assert legal conclusions as opposed to

16   statements of fact and on that basis the allegations are denied. Defendants deny that
17   the Defendants violated the Plaintiffs’ state, federal constitutional and/or statutory rights.

18                    DEFENDANTS’ ANSWER TO PLAINTIFFS ALLEGATIONS
                                 REGARDING THE PARTIES
19

20
             9.       Answering paragraph 9 of Plaintiffs’ Second Amended Complaint,

21
     Defendants admit the allegations contained therein.

22
             10.      Answering paragraph 10 of Plaintiffs’ Second Amended Complaint,

23
     Defendants admit the allegations contained therein.

24
             11.      Answering paragraph 11 of Plaintiffs’ Second Amended Complaint,

25
     Defendants admit the allegations contained therein.

26
             12.      Answering paragraph 12 of Plaintiffs’ Second Amended Complaint,

27
     Defendants admit the allegations contained therein.

28
             13.      Answering paragraph 13 of Plaintiffs’ Second Amended Complaint,
     Defendants admit the allegations contained therein.
                                                        3
     _________________________________________________________________________________________________________
      DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND                                CASE NO. 3:20-CV-00685-VC
      AMENDED COMPLAINT
               Case 3:20-cv-00685-VC Document 41 Filed 05/20/20 Page 4 of 17



1            14.     Answering paragraph 14 of Plaintiffs’ Second Amended Complaint,
2    Defendants admit the allegations contained therein.
3            15.     Answering paragraph 15 of Plaintiffs’ Second Amended Complaint,
4    Defendants admit the allegations contained therein.
5            16.     Answering paragraph 16 of Plaintiffs’ Second Amended Complaint,
6    Defendants admit the allegations contained therein.
7            17.     Answering paragraph 17 of Plaintiffs’ Second Amended Complaint,
8    Defendants admit the allegations contained therein.
9            18.     Answering paragraph 18 of Plaintiffs’ Second Amended Complaint,
10   Defendants admit the allegations contained therein. Defendants specifically deny the
11   Defendants violated the Plaintiffs’ civil, common law, and/or statutory rights under state
12   and/or federal law.
13           19.     Answering paragraph 19 of Plaintiffs’ Second Amended Complaint,
14   Defendants admit the allegations contained therein. Defendants specifically deny the
15   Defendants violated the Plaintiffs’ civil, common law, and/or statutory rights under state
16   and/or federal law.
17           20.     Answering paragraph 20 of Plaintiffs’ Second Amended Complaint,
18   Defendants admit the allegations contained therein. Defendants specifically deny the
19   Defendants violated the Plaintiffs’ civil, common law, and/or statutory rights under state
20   and/or federal law.
21           21.     Answering paragraph 21 of Plaintiffs’ Second Amended Complaint,
22   Defendants admit the allegations contained therein. Defendants specifically deny the
23   Defendants violated the Plaintiffs’ civil, common law, and/or statutory rights under state
24   and/or federal law.
25           22.     Answering paragraph 22 of Plaintiffs’ Second Amended Complaint,
26   Defendants admit the allegations contained therein. Defendants specifically deny the
27   Defendants violated the Plaintiffs’ civil, common law, and/or statutory rights under state
28   and/or federal law.


                                                        4
     _________________________________________________________________________________________________________
      DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND                                CASE NO. 3:20-CV-00685-VC
      AMENDED COMPLAINT
                Case 3:20-cv-00685-VC Document 41 Filed 05/20/20 Page 5 of 17



1            23.     Answering paragraph 23 of Plaintiffs’ Second Amended Complaint,
2    Defendants admit the allegations contained therein. Defendants specifically deny the
3    Defendants violated the Plaintiffs’ civil, common law, and/or statutory rights under state
4    and/or federal law.
5            24.     Answering paragraph 24 of Plaintiffs’ Second Amended Complaint,
6    Defendants admit the allegations contained therein. Defendants specifically deny the
7    Defendants violated the Plaintiffs’ civil, common law, and/or statutory rights under state
8    and/or federal law.
9               DEFENDANTS’ ANSWER TO PLAINTIFFS’ FACTUAL ALLEGATIONS
10           25.     Answering paragraph 25 of Plaintiffs’ Second Amended Complaint,
11   Defendants deny the allegations contained therein.
12           26.     Answering paragraph 26 of Plaintiffs’ Second Amended Complaint,
13   Defendants deny the allegations contained therein.
14           27.     Answering paragraph 27 of Plaintiffs’ Second Amended Complaint,
15   Defendants admit only that due to escalating tactics by the Plaintiffs to disrupt school
16   board meetings and to intimidate and threaten the safety of the school board members
17   and staff, the OUSD Police Department placed a line of barricades along a line in front
18   of the dais. Defendants admit only that initially a number of officers and school security
19   officers were posted behind the barricades and in front of the dais when the meeting
20   started.
21           28.     Answering paragraph 28 of Plaintiffs’ Second Amended Complaint,
22   Defendants admit only that CHIEF GODOWN and the District planned and arranged for
23   officers and school security officers to be present at the October 23, 2019 meeting to
24   lawfully prevent further disruption of school board meetings and to protect school board
25   members and staff from escalating threats to their safety. Defendants deny that CHIEF
26   GODOWN and/or SERGEANT PERRIER directed any of the officers and/or school
27   security officers to violate the Plaintiffs’ civil, common law, and/or statutory rights under
28   state and/or federal law.


                                                        5
     _________________________________________________________________________________________________________
      DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND                                CASE NO. 3:20-CV-00685-VC
      AMENDED COMPLAINT
               Case 3:20-cv-00685-VC Document 41 Filed 05/20/20 Page 6 of 17



1            29.     Answering paragraph 29 of Plaintiffs’ Second Amended Complaint,
2    Defendants admit only that JAYARAMAN led chants and that NORRIS, YOUNG,
3    BOYDEN, SNYDER, LOUDEN, HARUYAMA and PETTENGILL chanted and engaged
4    in a coordinated effort to breach the barricade line for the purposes of intimidating and
5    threatening the personal safety of the school board members and staff.
6            30.     Answering paragraph 30 of Plaintiffs’ Second Amended Complaint,
7    Defendants deny the allegations contained therein.
8            31.     Answering paragraph 31 of Plaintiffs’ Second Amended Complaint,
9    Defendants deny the allegations contained therein. Defendants further allege that
10   JAYARAMAN vaulted over the barricade line, attempted to storm the dais for the
11   purposes of intimidating and threatening the personal safety of school board members
12   and staff, resisted arrest, attempted to interfere with the arrest of NORRIS.
13   JAYARAMAN was then taken into custody with the use of objectively reasonable force
14   and lawfully arrested.
15           32.     Answering paragraph 32 of Plaintiffs’ Second Amended Complaint,
16   Defendants deny the allegations contained therein. Defendants further allege that
17   NORRIS vaulted over the barricade line as part of concerted effort breach the barricade
18   line and storm the dais for the purposes of intimidating and threatening the personal
19   safety of school board members and staff. NORRIS was then taken into custody with
20   the use of objectively reasonable force and lawfully arrested.
21           33.     Answering paragraph 33 of Plaintiffs’ Second Amended Complaint,
22   Defendants deny each and every allegation contained therein.
23           34.     Answering paragraph 34 of Plaintiffs’ Second Amended Complaint,
24   Defendants deny each and every allegation contained therein. Defendants further
25   allege that YOUNG breached the barricade line as part of concerted effort to storm the
26   dais for the purposes of intimidating and threatening the personal safety of school board
27   members and staff. YOUNG was then was taken into custody with the use of objectively
28   reasonable force and lawfully arrested.


                                                        6
     _________________________________________________________________________________________________________
      DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND                                CASE NO. 3:20-CV-00685-VC
      AMENDED COMPLAINT
               Case 3:20-cv-00685-VC Document 41 Filed 05/20/20 Page 7 of 17



1            35.     Answering paragraph 35 of Plaintiffs’ Second Amended Complaint,
2    Defendants deny each and every allegation contained therein except that LOUDEN’S
3    leg was caught in a section of barricades while he was breaching the barricade line.
4    Defendants further allege that LOUDEN breached the barricade line as part of
5    concerted effort to storm the dais for the purposes of intimidating and threatening the
6    personal safety of school board members and staff. LOUDEN was then was taken into
7    custody with the use of objectively reasonable force and lawfully arrested.
8            36.     Answering paragraph 36 of Plaintiffs’ Second Amended Complaint,
9    Defendants deny each and every allegation contained therein. Defendants further allege
10   that BOYDEN breached the barricade line as part of concerted effort to storm the dais
11   for the purposes of intimidating and threatening the personal safety of school board
12   members and staff. BOYDEN was then was lawfully arrested.
13           37.     Answering paragraph 37 of Plaintiffs’ Second Amended Complaint,
14   Defendants deny each and every allegation contained therein. Defendants further
15   allege that SNYDER breached the barricade line as part of concerted effort to storm the
16   dais for the purposes of intimidating and threatening the personal safety of school board
17   members and staff. SNYDER was then was taken into custody with the use of
18   objectively reasonable force and lawfully arrested.
19           38.     Answering paragraph 38 of Plaintiffs’ Second Amended Complaint,
20   Defendants deny each and every allegation contained therein. Defendants further
21   allege that HARUYAMA breached the barricade line as part of concerted effort to storm
22   the dais for the purposes of intimidating and threatening the personal safety of school
23   board members and staff. SERGEANT PERRIER prevented HARUYAMA from
24   storming the dais by using objectively reasonable force.
25           39.     Answering paragraph 39 of Plaintiffs’ Second Amended Complaint,
26   Defendants deny each and every allegation contained therein. Defendants admit only
27   that CHIEF GODOWN used objectively reasonable force when PETTENGILL when
28   grabbed a barricade section for the purposes of interfering with officers while they were


                                                        7
     _________________________________________________________________________________________________________
      DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND                                CASE NO. 3:20-CV-00685-VC
      AMENDED COMPLAINT
               Case 3:20-cv-00685-VC Document 41 Filed 05/20/20 Page 8 of 17



1    engaged in attempting to take LOUDEN into custody.
2            40.     Answering paragraph 40 of Plaintiffs’ Second Amended Complaint,
3    Defendants deny each and every allegation contained therein.
4            41.     Answering paragraph 41 of Plaintiffs’ Second Amended Complaint,
5    Defendants deny each and every allegation contained therein.
6            42.     Answering paragraph 42 of Plaintiffs’ Second Amended Complaint,
7    Defendants admit only that the Alameda County District Attorneys’ Office declined to
8    prosecute the Plaintiffs.
9           DEFENDANTS’ ANSWER TO PLAINTIFFS’ ALLEGATIONS REGARDING
                    EXHAUSTION OF ADMINISTRATIVE REMEDIES
10

11           43.     Answering paragraph 43 of Plaintiffs’ Second Amended Complaint,
12   Defendants admit the allegations contained therein.

13           44.     Answering paragraph 44 of Plaintiffs’ Second Amended Complaint,

14   Defendants admit the allegations contained therein.

15                DEFENDANTS’ ANSWER TO FIRST CLAIM FOR RELIEF
            RETALIATION AGAINST PROTECTED ACTIVITY IN VIOLATION OF THE
16                              FIRST AMENDMENT
17
                                 (42 U.S.C. § 1983)

18               (By all Plaintiffs against Defendants JEFF GODOWN,
      DONALD PERRIER, JOJO MERCADO, PETER PHAM, JAMES FORTUNE, RONEIL
19                            SINGH and JABARI SCOTT.)
20
             45.     Answering paragraph 45 of Plaintiffs’ Second Amended Complaint,
21
     Defendants hereby incorporate their answers to paragraphs 1 through 44 as though
22
     fully stated herein.
23
             46.     Answering paragraph 46 of Plaintiffs’ Second Amended Complaint,
24
     Defendants deny each and every allegation contained therein.
25
             47.     Answering paragraph 47 of Plaintiffs’ Second Amended Complaint,
26
     Defendants deny each and every allegation contained therein.
27
             48.     Answering paragraph 48 of Plaintiffs’ Second Amended Complaint,
28
     Defendants deny each and every allegation contained therein.

                                                        8
     _________________________________________________________________________________________________________
      DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND                                CASE NO. 3:20-CV-00685-VC
      AMENDED COMPLAINT
               Case 3:20-cv-00685-VC Document 41 Filed 05/20/20 Page 9 of 17



1            49.     Answering paragraph 49 of Plaintiffs’ Second Amended Complaint,
2    Defendants allege that Plaintiffs merely assert legal conclusions as opposed to
3    statements of fact and on that basis the allegations are denied.
4                   DEFENDANTS’ ANSWER TO SECOND CLAIM FOR RELIEF
                   USE OF EXCESSIVE FORCE IN VIOLATION OF THE FOURTH
5
                                      AMENDMENT
6                                   (42 U.S.C. § 1983)

7                (By all Plaintiffs against Defendants JEFF GODOWN,
8
      DONALD PERRIER, JOJO MERCADO, PETER PHAM, JAMES FORTUNE, RONEIL
                              SINGH and JABARI SCOTT.)
9
             50.     Answering paragraph 50 of Plaintiffs’ Second Amended Complaint,
10
     Defendants hereby incorporate their answers to paragraphs 1 through 49 as though
11
     fully stated herein.
12
             51.     Answering paragraph 51 of Plaintiffs’ Second Amended Complaint,
13
     Defendants deny each and every allegation contained therein.
14
             52.     Answering paragraph 52 of Plaintiffs’ Second Amended Complaint,
15
     Defendants allege that Plaintiffs merely assert legal conclusions as opposed to
16
     statements of fact and on that basis the allegations are denied.
17
                     DEFENDANTS’ ANSWER TO THIRD CLAIM FOR RELIEF
18                              FAILURE TO INTERVENE
19
                                   (42 U.S.C. § 1983)

20
                         (By all Plaintiffs against Defendants JEFF GODOWN,
                                            DONALD PERRIER.)
21

22           53.     Answering paragraph 53 of Plaintiffs’ Second Amended Complaint,
23   Defendants hereby incorporate their answers to paragraphs 1 through 52 as though
24   fully stated herein.
25           54.     Answering paragraph 54 of Plaintiffs’ Second Amended Complaint,
26   Defendants deny each and every allegation contained therein.
27           55.     Answering paragraph 55 of Plaintiffs’ Second Amended Complaint,
28   Defendants deny each and every allegation contained therein.


                                                        9
     _________________________________________________________________________________________________________
      DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND                                CASE NO. 3:20-CV-00685-VC
      AMENDED COMPLAINT
               Case 3:20-cv-00685-VC Document 41 Filed 05/20/20 Page 10 of 17



1             56.   Answering paragraph 56 of Plaintiffs’ Second Amended Complaint,
2    Defendants deny each and every allegation contained therein.
3             57.    Answering paragraph 57 of Plaintiffs’ Second Amended Complaint,
4    Defendants deny each and every allegation contained therein.
5                   DEFENDANTS’ ANSWER TO FOURTH CLAIM FOR RELIEF
                          VIOLATION OF CALIFORNIA BANE ACT
6
                                (California Civil Code § 52.1)
7
                                   (By all Plaintiffs against Defendants.)
8

9             58.    Answering paragraph 58 of Plaintiffs’ Second Amended Complaint,

10   Defendants hereby incorporate their answers to paragraphs 1 through 57 as though

11   fully stated herein.

12            59.    Answering paragraph 59 of Plaintiffs’ Second Amended Complaint,

13   Defendants deny each and every allegation contained therein.

14            60.    Answering paragraph 60 of Plaintiffs’ Second Amended Complaint,

15   Defendants deny each and every allegation contained therein.

16            61.    Answering paragraph 61 of Plaintiffs’ Second Amended Complaint,

17   Defendants allege that Plaintiffs merely assert legal conclusions as opposed to

18   statements of fact and on that basis the allegations are denied.

19                    DEFENDANTS’ ANSWER TO FIFTH CLAIM FOR RELIEF
                          FALSE ARREST AND FALSE IMPRISONMENT
20                       (California Government Code §§ 815.2 and 820.4)
21
           (By plaintiffs SURU JAYARAMAN, STEPHEN YOUNG, MARTIN BOYDEN, ZACK
22         NORRIS, DEIRDRE SNYDER, and MIKE LOUDEN against defendants OAKLAND
             UNIFIED SCHOOL DISTRICT, JEFF GODOWN, DONALD PERRIER, JOJO
23               MERCADO, PETER PHAM, JAMES FORTUNE, RONEIL SINGH, and
                                       JABARI SCOTT)
24

25            62.    Answering paragraph 62 of Plaintiffs’ Second Amended Complaint,

26   Defendants hereby incorporate their answers to paragraphs 1 through 61 as though

27   fully stated herein.

28   ///


                                                        10
     _________________________________________________________________________________________________________
      DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND                                CASE NO. 3:20-CV-00685-VC
      AMENDED COMPLAINT
              Case 3:20-cv-00685-VC Document 41 Filed 05/20/20 Page 11 of 17



1            63.     Answering paragraph 63 of Plaintiffs’ Second Amended Complaint,
2    Defendants deny each and every allegation contained therein.
3            64.     Answering paragraph 64 of Plaintiffs’ Second Amended Complaint,
4    Defendants deny each and every allegation contained therein.
5            65.     Answering paragraph 65 of Plaintiffs’ Second Amended Complaint,
6    Defendants admit only that the District’s employees including the individually named
7    defendants acted within the course and scope of their employment. As to the balance
8    of said paragraph, Defendants deny that any of the District’s employees including
9    the individually named defendants violated Plaintiffs’ civil, common law, and/or statutory
10   rights under state and/or federal law.
11           66.     Answering paragraph 66 of Plaintiffs’ Second Amended Complaint,
12   Defendants deny each and every allegation contained therein.
13           67.     Answering paragraph 67 of Plaintiffs’ Second Amended Complaint,
14   Defendants allege that Plaintiffs merely assert legal conclusions as opposed to
15   statements of fact and on that basis the allegations are denied.
16                    DEFENDANTS’ ANSWER TO SIXTH CLAIM FOR RELIEF
                              BATTERY BY A POLICE OFFICER
17
                             (California Government Code § 815.2)
18
                                   (By all Plaintiffs against defendants.)
19

20           68.     Answering paragraph 68 of Plaintiffs’ Second Amended Complaint,
21   Defendants hereby incorporate their answers to paragraphs 1 through 67 as though
22   fully stated herein.
23           69.     Answering paragraph 69 of Plaintiffs’ Second Amended Complaint,
24   Defendants deny each and every allegation contained therein.
25           70.     Answering paragraph 70 of Plaintiffs’ Second Amended Complaint,
26   Defendants deny each and every allegation contained therein.
27           71.     Answering paragraph 71 of Plaintiffs’ Second Amended Complaint,
28   Defendants admit only that the District’s employees including the individually named


                                                        11
     _________________________________________________________________________________________________________
      DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND                                CASE NO. 3:20-CV-00685-VC
      AMENDED COMPLAINT
              Case 3:20-cv-00685-VC Document 41 Filed 05/20/20 Page 12 of 17



1    defendants acted within the course and scope of their employment. As to the balance
2    of said paragraph, Defendants deny that any of the District’s employees including
3    the individually named defendants violated Plaintiffs’ civil, common law, and/or statutory
4    rights under state and/or federal law.
5            72.     Answering paragraph 72 of Plaintiffs’ Second Amended Complaint,
6    Defendants allege that Plaintiffs merely assert legal conclusions as opposed to
7    statements of fact and on that basis the allegations are denied.
8                  DEFENDANTS’ ANSWER TO SEVENTH CLAIM FOR RELIEF
                                       NEGLIGENCE
9
                           (California Government Code § 815.2)
10
                                   (By all Plaintiffs against defendants.)
11
             73.     Answering paragraph 73 of Plaintiffs’ Second Amended Complaint,
12
     Defendants hereby incorporate their answers to paragraphs 1 through 72 as though
13
     fully stated herein.
14
             74.     Answering paragraph 74 of Plaintiffs’ Second Amended Complaint,
15
     Defendants deny each and every allegation contained therein.
16
             75.     Answering paragraph 75 of Plaintiffs’ Second Amended Complaint,
17
     Defendants deny each and every allegation contained therein.
18
             76.     Answering paragraph 76 of Plaintiffs’ Second Amended Complaint,
19
     Defendants admit only that the District’s employees including the individually named
20
     defendants acted within the course and scope of their employment. As to the balance
21
     of said paragraph, Defendants deny that any of the District’s employees including the
22
     individually named defendants violated Plaintiffs’ civil, common law, and/or statutory
23
     rights under state and/or federal law.
24
             77.     Answering paragraph 77 of Plaintiffs’ Second Amended Complaint,
25
     Defendants deny each and every allegation contained therein.
26
             78.     Answering paragraph 78 of Plaintiffs’ Second Amended Complaint,
27
     Defendants allege that Plaintiffs merely assert legal conclusions as opposed to
28
     statements of fact and on that basis the allegations are denied.

                                                        12
     _________________________________________________________________________________________________________
      DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND                                CASE NO. 3:20-CV-00685-VC
      AMENDED COMPLAINT
               Case 3:20-cv-00685-VC Document 41 Filed 05/20/20 Page 13 of 17



1                   DEFENDANTS’ ANSWER TO EIGHTH CLAIM FOR RELIEF
                       NEGLIGENT HIRING, TRAINING AND SUPERVISION
2
                     (California Government Code §§ 815.2, 820(a), and 820.8)
3
             (By all Plaintiffs against defendants OAKLAND UNIFIED SCHOOL DISTRICT,
4
                                  JEFF GODOWN, DONALD PERRIER.)
5

6             79.    Answering paragraph 79 of Plaintiffs’ Second Amended Complaint,
7    Defendants hereby incorporate their answers to paragraphs 1 through 78 as though
8    fully stated herein.
9             80.    Answering paragraph 80 of Plaintiffs’ Second Amended Complaint,
10   Defendants deny each and every allegation contained therein.
11            81.    Answering paragraph 81 of Plaintiffs’ Second Amended Complaint,
12   Defendants deny each and every allegation contained therein.
13            82.    Answering paragraph 82 of Plaintiffs’ Second Amended Complaint,
14   Defendants deny each and every allegation contained therein.
15            83.    Answering paragraph 83 of Plaintiffs’ Second Amended Complaint,
16   Defendants deny each and every allegation contained therein.
17            84.    Answering paragraph 84 of Plaintiffs’ Second Amended Complaint,
18   Defendants deny each and every allegation contained therein.
19             DEFENDANTS’ ANSWER TO PLAINTIFFS’ DEMAND FOR DAMAGES
20            85.    Answering paragraph 85 and its subparts of Plaintiffs’ Second Amended
21   Complaint, Defendants deny that Plaintiffs are entitled to any such relief and/or
22   damages.
23         DEFENDANTS’ ANSWER TO PLAINTIFFS’ DEMAND FOR PUNITIVE DAMAGES
24            86.    Answering paragraph 86 of Plaintiffs’ Second Amended Complaint,
25   Defendants deny each and every allegation contained therein.
26               DEFENDANTS’ ANSWER TO PLAINTIFFS DEMAND FOR RELIEF
27            Defendants deny that Plaintiffs are entitled to any form of relief.
28   ///


                                                        13
     _________________________________________________________________________________________________________
      DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND                                CASE NO. 3:20-CV-00685-VC
      AMENDED COMPLAINT
              Case 3:20-cv-00685-VC Document 41 Filed 05/20/20 Page 14 of 17



1                                       AFFIRMATIVE DEFENSES
2            Defendants allege the following as separate and affirmative defenses to the
3    Second Amended Complaint. Defendants do not, however, allege or admit that they
4    have the burden of proof or persuasion with respect to any of these matters. Defendants
5    reserve the right to raise additional affirmative defenses as they become known through
6    discovery in this case.
7                                    FIRST AFFIRMATIVE DEFENSE
8            Any purported loss, damages, or injury suffered by Plaintiffs were not caused by
9    any act or omission, wrongful or otherwise, of Defendants, who acted properly and
10   within the bounds of all established constitutional rights at all times with the matters
11   alleged herein.
12                                 SECOND AFFIRMATIVE DEFENSE
13           Plaintiffs had no clearly established statutory or constitutional rights of which
14   Defendants knew, or should have known, which required them to act differently or to
15   direct their subordinates to act differently, and therefore Defendants are immune from
16   Plaintiffs’ allegations and causes of action, and from liability under the doctrine of
17   qualified immunity.
18                                   THIRD AFFIRMATIVE DEFENSE
19           Defendants held a good faith and reasonable belief at all times in connection with
20   the matters alleged herein that their actions and their subordinates’ actions did not
21   violate any established constitutional right.
22                                 FOURTH AFFIRMATIVE DEFENSE
23           Any purported loss, damages, or injury suffered by Plaintiffs were proximately
24   caused by the Plaintiffs, as Plaintiffs failed to exercise ordinary care under the
25   circumstances. Plaintiffs are therefore barred from recovering for any purported loss,
26   damages, or injury, as alleged herein. Alternatively, if any of the Defendants is found
27   liable to any degree, then Plaintiffs’ recovery shall be reduced according to the Plaintiffs’
28   comparative or contributory negligence.


                                                        14
     _________________________________________________________________________________________________________
      DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND                                CASE NO. 3:20-CV-00685-VC
      AMENDED COMPLAINT
              Case 3:20-cv-00685-VC Document 41 Filed 05/20/20 Page 15 of 17



1                                    FIFTH AFFIRMATIVE DEFENSE
2            Plaintiffs were aware of the risks of loss, damages, or injury resulting from their
3    actions, and fully appreciating those risks, Plaintiffs nevertheless voluntarily assumed
4    those risks, and so Plaintiffs are barred from recovery herein.
5                                    SIXTH AFFIRMATIVE DEFENSE
6            Plaintiffs’ intentional conduct was the proximate cause of any loss, damages, or
7    injury that Defendants were not capable of discovering in time to avert the loss,
8    damages, or injury, and so Plaintiffs are barred from recovery for any loss, damages, or
9    injury in connection with the matters alleged herein. If any of the Defendants is found to
10   be in any way liable, then Plaintiffs’ recovery shall be reduced proportionate to Plaintiffs’
11   own intentional acts resulting in loss, damages, or injury to themselves.
12                                 SEVENTH AFFIRMATIVE DEFENSE
13           By reason of Plaintiffs’ own acts and omissions, Plaintiffs’ claims are barred by
14   the doctrine of estoppel.
15                                  EIGHTH AFFIRMATIVE DEFENSE
16           Plaintiffs’ claims are barred by the doctrine of laches.
17                                   NINTH AFFIRMATIVE DEFENSE
18           By reason of Plaintiffs’ own acts and omissions, Plaintiffs’ claims are barred by
19   the doctrine of unclean hands.
20                                  TENTH AFFIRMATIVE DEFENSE
21           By reason of Plaintiffs’ own acts and omissions, Plaintiffs’ claims are barred by
22   the doctrine of waiver.
23                                ELEVENTH AFFIRMATIVE DEFENSE
24           Defendants’ conduct was reasonable at all times in connection with the matters
25   herein; therefore, Plaintiffs’ claims are barred by the doctrine of privilege.
26                                TWELFTH AFFIRMATIVE DEFENSE
27           Plaintiffs have had the ability and opportunity to take all reasonable measures to
28   mitigate damages resulting from the allegations contained herein, but have failed to do


                                                        15
     _________________________________________________________________________________________________________
      DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND                                CASE NO. 3:20-CV-00685-VC
      AMENDED COMPLAINT
              Case 3:20-cv-00685-VC Document 41 Filed 05/20/20 Page 16 of 17



1    so. As a result, Plaintiffs’ claims for relief are barred.
2                               THIRTEENTH AFFIRMATIVE DEFENSE
3            Any loss, damages, or injury alleged by the Plaintiffs was the result of the
4    negligence of other persons not the Defendants and such negligence is a complete bar
5    to Defendants’ liability. To the extent that any Defendant is found liable for violating the
6    Plaintiffs’ rights, each Defendant’s liability shall be proportionate to each Defendant’s
7    contribution to the loss, damages, or injury to Plaintiffs.
8                               FOURTEENTH AFFIRMATIVE DEFENSE
9            Plaintiffs expressly and/or impliedly consented to Defendants’ conduct by way of
10   their voluntary participation in the matters alleged herein. As a result, Plaintiffs’ claims
11   for relief are barred.
12                                FIFTEENTH AFFIRMATIVE DEFENSE
13           Plaintiffs wrongfully, unlawfully, and maliciously made and threatened assault
14   upon police officers, school security officers, District Board members and staff. As such
15   Plaintiffs provoked the alleged affray, and police officers and school security officers
16   used no more than reasonable and necessary force in defense of themselves and
17   others and District property.
18                               SIXTEENTH AFFIRMATIVE DEFENSE
19           Under all of the circumstances known to the police officers and school security
20   officers at the time, an objectively reasonable police officer and school security officer
21   would conclude there was a fair probability that the Plaintiffs had committed or were
22   committing a crime. Any arrest or seizure of a Plaintiff was carried out with probable
23   cause. As a result, Plaintiffs’ claims for relief are barred.
24                             SEVENTEENTH AFFIRMATIVE DEFENSE
25           Plaintiffs’ actions were not protected speech under the First Amendment of the
26   United States Constitution. To the extent Plaintiffs’ conduct was protected speech,
27   Plaintiffs’ conduct was limited only through clear and permissible restrictions on the
28   time, place, or manner of such speech. As a result, Plaintiffs’ claims for relief are barred.


                                                        16
     _________________________________________________________________________________________________________
      DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND                                CASE NO. 3:20-CV-00685-VC
      AMENDED COMPLAINT
              Case 3:20-cv-00685-VC Document 41 Filed 05/20/20 Page 17 of 17



1                               EIGHTEENTH AFFIRMATIVE DEFENSE
2            To the extent Plaintiffs allege or assert matters not contained in a legally
3    sufficient claim filed by her, this action is barred by the claims requirement set forth in
4    California Government Code § 905 et seq.
5                               NINETEENTH AFFIRMATIVE DEFENSE
6            Defendants are immune from the allegations contained within the Plaintiffs’
7    Second Amended Complaint and the causes of actions contained therein, based on the
8    immunities contained within the California Government Code including but not limited to
9    Sections 815 (a); 815.2, 815.4, 815.6, 818, 818.2, 818.8, 820, 820.2, 820.4, 820.8, 821,
10   822.2, 845.6 and by virtue of Government Code Section 900, et seq.
11                               TWENTIETH AFFIRMATIVE DEFENSE
12           Defendants allege all other affirmative defenses that may potentially become
13   available as a result of information developed through discovery or at trial.
14                                      DEMAND FOR JURY TRIAL
15           Defendants hereby demand a jury trial on all issues triable by a jury.
16           WHEREFORE, Defendants pray for judgment as follows:
17           1.      That Plaintiffs take nothing by reason of their Complaint;
18           2.      That judgment be entered against Plaintiffs and in favor of Defendants;
19           3.      That Defendants recover all expenses, costs, and attorneys’ fees in
20   connection with this lawsuit; and
21           4.      That the Court grant Defendants such other and further relief as it deems
22   just and proper.
23   Dated: May 20, 2020                       LEONE & ALBERTS
24

25                                       By:
                                               CLAUDIA LEED, ESQ.
26                                             Attorney for Defendants
                                               OAKLAND UNIFIED SCHOOL DISTRICT, JEFF
27
                                               GODOWN, DONALD PERRIER, JOJO MERCADO,
28                                             PETER PHAM, JAMES FORTUNE, RONEIL SINGH
                                               and JABARI SCOTT

                                                        17
     _________________________________________________________________________________________________________
      DEFENDANTS’ ANSWER TO PLAINTIFFS’ SECOND                                CASE NO. 3:20-CV-00685-VC
      AMENDED COMPLAINT
